DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are:  means for detecting movement of a wearable part and means for acquiring biometric information. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, the afore-mentioned claim limitations are interpreted as push switch 304 (Fig. 3) and fingerprint sensor 302 (Fig. 2) respectively during prosecution of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 19 recites a “program”. The broadest reasonable interpretation of a claim drawn to a computer program product typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “program”, as variations of the term “program “are not necessarily considered to limit a media claim to non-transitory embodiments because many disclosures conflate storage media and signals, particularly when the specification is silent. See MPEP 2111.01. The instant specification does explicitly state that a “program” is non-transitory.
The USPTO recognizes that applicants may have claims directed to “program”, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer program that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by rewriting the claim to recite "A non-transitory computer-readable storage medium comprising instructions causing a computer to function as:" to the claim. Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0161371 A1 to Hoshi et al. (hereinafter "Hoshi") in view of U.S. Patent Application Publication 2008/0216171 A1 to Sano et al. (hereinafter "Sano").
Claim 1, Hoshi teaches an electronic apparatus comprising: a wearable part movable to be worn on a user's body (Fig. 3; Para. 27, 42 of Hoshi; electronic bracelet 10 comprises a security lock mechanism… deployment detector 37 detects closing of the buckle or the like of the electronic bracelet 10 as putting of the electronic bracelet 10 on the user (human body) 11).
Hoshi does not explicitly disclose a biometric information acquisition unit provided on the wearable part and configured to acquire biometric information of the user for user authentication.
However, Sano teaches a biometric information acquisition unit provided on a wearable part and configured to acquire biometric information of a user for user authentication ((Figs. 4, 7; Para. 56-60, 88-100 of Sano; device-wear detection portion 102 may detect whether the user wears the wearable device 100 or not. The device-wear detection portion 102 detects the device wear by detecting a temperature change, a humidity change, an impedance change, on/off of a switch attached to the worn portion… biometric-information authentication portion 104 acquires, when the device-wear detection portion 102 detects the device wear, biometric information from the user… If, at step S100, the device wear is detected, the wearable device 100 acquires and reads the biometric information from the user (S102)).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include biometric information acquisition unit provided on the wearable part and configured to acquire biometric information of the user for user authentication using the teachings of Sano in order to modify the device taught by Hoshi. The (Para. 10 of Sano).

Regarding Claim 16, Hoshi teaches an electronic apparatus comprising: a wearable part movable to be worn on or detached from a user's body
Hoshi does not explicitly disclose a biometric information acquisition unit configured to acquire biometric information of the user for user authentication; and a detection unit configured to detect movement of the wearable part, wherein the biometric information acquisition unit acquires the biometric information when the detection unit detects that the wearable part is worn on the user's body.
However, Sano teaches a biometric information acquisition unit configured to acquire biometric information of a user for user authentication; and a detection unit configured to detect movement of the wearable part, wherein the biometric information acquisition unit acquires the biometric information when the detection unit detects that the wearable part is worn on the user's body ((Figs. 4, 7; Para. 56-60, 88-100 of Sano; device-wear detection portion 102 may detect whether the user wears the wearable device 100 or not. The device-wear detection portion 102 detects the device wear by detecting a temperature change, a humidity change, an impedance change, on/off of a switch attached to the worn portion… biometric-information authentication portion 104 acquires, when the device-wear detection portion 102 detects the device wear, biometric information from the user… If, at step S100, the device wear is detected, the wearable device 100 acquires and reads the biometric information from the user (S102)).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a biometric information acquisition unit configured to acquire biometric information of the user for user authentication; and a detection unit configured to detect movement of the wearable part, wherein the biometric information acquisition unit acquires the biometric information when the detection unit detects that the wearable part is worn on the user's body using the teachings of Sano in order to modify the device taught by Hoshi. The motivation to combine these analogous arts would have been to biometrically authenticate and identify the user without requesting the user for handling or operation for authentication (Para. 10 of Sano).

Regarding Claims 18 and 19, Hoshi teaches an authentication method and a program causing a computer to function as: means for detecting movement of a wearable part movable for an electronic apparatus to be worn on a user's body (Fig. 3; Para. 27-42 of Hoshi; CPU 30 executes an operating system (OS) 43 loaded in the memory 32 and various application programs loaded in the memory 32. The application programs include an authentication control program 41 and a service program 42… electronic bracelet 10 comprises a security lock mechanism… deployment detector 37 detects closing of the buckle or the like of the electronic bracelet 10 as putting of the electronic bracelet 10 on the user (human body) 11).
Hoshi does not explicitly disclose means for acquiring biometric information of the user in order to perform authentication on a basis of the biometric information when the movement of the wearable part is detected.
However, Sano teaches means for acquiring biometric information of a user in order to perform authentication on a basis of the biometric information when movement of a wearable part is detected ((Figs. 4, 7; Para. 56-60, 88-100 of Sano; device-wear detection portion 102 may detect whether the user wears the wearable device 100 or not. The device-wear detection portion 102 detects the device wear by detecting a temperature change, a humidity change, an impedance change, on/off of a switch attached to the worn portion… biometric-information authentication portion 104 acquires, when the device-wear detection portion 102 detects the device wear, biometric information from the user… If, at step S100, the device wear is detected, the wearable device 100 acquires and reads the biometric information from the user (S102)).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include means for acquiring biometric information of the user in order to perform authentication on a basis of the biometric information when the movement of the wearable part is detected using the teachings of Sano in order to modify the device taught by Hoshi. The motivation to combine these analogous arts would have been to biometrically authenticate and identify the user without requesting the user for handling or operation for authentication (Para. 10 of Sano).

Claim 2, the combination of Hoshi and Sano teaches a detection unit configured to detect movement of the wearable part, wherein the biometric information acquisition unit acquires the biometric information when the detection unit detects that the wearable part is worn on the user's body (Figs. 4, 7; Para. 56-60, 88-100 of Sano; device-wear detection portion 102 may detect whether the user wears the wearable device 100 or not. The device-wear detection portion 102 detects the device wear by detecting a temperature change, a humidity change, an impedance change, on/off of a switch attached to the worn portion… biometric-information authentication portion 104 acquires, when the device-wear detection portion 102 detects the device wear, biometric information from the user… If, at step S100, the device wear is detected, the wearable device 100 acquires and reads the biometric information from the user (S102)).

Regarding Claim 3, the combination of Hoshi and Sano teaches a control unit configured to perform processing related to authentication based on the biometric information when the detection unit detects that the wearable part is worn on the user's body (Figs. 4, 7; Para. 56-60, 88-100 of Sano; biometric-information authentication portion 104 acquires, when the device-wear detection portion 102 detects the device wear, biometric information from the user).

Regarding Claim 4, the combination of Hoshi and Sano teaches that the control unit brings the biometric information acquisition unit into an on state when the detection unit detects that the wearable part is worn on the user's body (Figs. 4, 7; Para. 56-60, 88-100 of Sano; biometric-information authentication portion 104 acquires, when the device-wear detection portion 102 detects the device wear, biometric information from the user… If, at step S100, the device wear is detected, the wearable device 100 acquires and reads the biometric information from the user (S102)).

Regarding Claim 5, the combination of Hoshi and Sano teaches that the control unit provides predetermined service to the user when the authentication based on the biometric information succeeds (Figs. 4, 7; Para. 56-60, 88-100 of Sano; If, at step S104, the authentication is successful, the main power supply of the wearable device 100 is turned on (S106). The profile data is then read (S108)).

Regarding Claim 6, the combination of Hoshi and Sano teaches that the control unit brings the biometric information acquisition unit into an off state when the authentication based on the biometric information succeeds (Fig. 7; Para. 92-107 of Sano; If, at step S204, the authentication is successful, the main power supply of the wearable device 100 is turned on (S206), as in the first authentication method. The profile data is then read (S208). The profile data read at step S208 has various information set therein such as the enabled-function information, the disabled-function information, and the content information. These sets of information are used to allow the wearable device 100 to be used differently by each user).

Regarding Claim 7, the combination of Hoshi and Sano teaches that the control unit brings the biometric information acquisition unit into an off state in a case where the authentication based on the biometric information fails, in a case where a certain period of (Fig. 7; Para. 88-102 of Sano; wearable device 100 is made unavailable when the biometric authentication fails).

Regarding Claim 8, the combination of Hoshi and Sano teaches that the control unit cancels the authentication and returns a mode to a mode before authentication in a case where the detection unit detects that the wearable part is detached from the user's body after the authentication based on the biometric information succeeds (Fig. 5; Para. 50-57 of Hoshi).

Regarding Claim 11, the combination of Hoshi and Sano teaches that the electronic apparatus is a watch-type apparatus (Para. 59 of Sano; wrist-wearable device in FIG. 3 reads the vein pattern in the worn portion or in the vicinity thereof to perform the biometric authentication).

Regarding Claim 12, the combination of Hoshi and Sano teaches that the wearable part is a buckle configured to be worn on an arm of the user by opening/closing operation (Fig. 3; Para. 27, 42 of Hoshi; electronic bracelet 10 comprises a security lock mechanism… deployment detector 37 detects closing of the buckle or the like of the electronic bracelet 10 as putting of the electronic bracelet 10 on the user (human body) 11).

Claim 13, the combination of Hoshi and Sano teaches that the wearable part is a belt configured to be worn on or detached from an arm of the user by sliding (Para. 59 of Sano; wrist-wearable device in FIG. 3).

Regarding Claim 14, the combination of Hoshi and Sano teaches that the biometric information acquisition unit acquires fingerprint information of the user as the biometric information (Para. 67, 91 of Sano; Examples of the biometric information 120 include user A's physical information such as a vein pattern, an iris, a fingerprint).

Regarding Claim 15, the combination of Hoshi and Sano teaches that the biometric information acquisition unit acquires information regarding a vein of a hand of the user as the biometric information (Para. 59 of Sano; wrist-wearable device in FIG. 3 reads the vein pattern in the worn portion or in the vicinity thereof to perform the biometric authentication).

Regarding Claim 17, the combination of Hoshi and Sano teaches that the biometric information acquisition unit acquires iris information of the user as the biometric information (Para. 59 of Sano; head mount display in FIG. 1 and the wearable camera in FIG. 2 read the user's iris to perform the biometric authentication).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 

None of the references, either singularly or in combination, teach or fairly suggest the electronic apparatus according to claim 3, wherein the biometric information acquisition unit performs the authentication based on the biometric information by comparing the biometric information acquired from the user with biometric information data held in advance, and after the authentication based on the biometric information succeeds, the control unit verifies whether or not the biometric information acquisition unit and the control unit own keys corresponding to each other in order to verify whether or not the biometric information acquisition unit has performed authentication on a basis of authorized biometric information data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622